[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: HEARING IN DAMAGES
This matter came before the court on a claim for damages against each of the defendants for overcharging the plaintiff in providing him several bail bonds. After the action was withdrawn as against the two appearing defendants, Davenport Surety Company, Inc. and James J. Carbone, the plaintiff obtained default for failure to appear as against the defendant Carl Schwartz and requested a hearing in damages. The court heard the plaintiff on his claim and agreed to enter a judgment if the papers in the file were proper. The return of the sheriff as to service demonstrates that there was not due and legal service made on Carl Schwartz and a check of the file does not demonstrate proper service was ever subsequently made.
C.G.S. § 52-57 (a) requires service in any civil action shall be "by leaving a true and attested copy of it (process), including the declaration or complaint, with the defendant, or at his usual place of abode, in this state." The sheriff in his return states that attempting such service he learned that Carl Schwartz had not been there in over one year and that he did not have time to investigate. See Clover v. Urban,108 Conn. 13, 16.
For the above reason the action against the defendant, Carl Schwartz, is dismissed. CT Page 14867-c
  Corrigan Judge Trial Referee